DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on September 14, 2022 has been fully considered. The amendment to instant claims 16 and addition of new claims 23-28 are acknowledged. Specifically, claim 16 has been amended to include a limitation of the propylene-based elastomer having a triad tacticity of three propylene units by 13C NMR of at least 75%, a heat of fusion of 75 J/g or less and a melting temperature of 1050C or less. These limitations were not previously presented and were taken from instant specification ([0035], [0039]-[0040], [0044]-[0046], [0049] of instant specification).
In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4. Claim 25, which is dependent on claim 21, refers to specific linear low density polyethylene. However, there is a lack of antecedent basis for said claim since there is no positive recitation of the presence of linear low density polyethylene in claim 21 or in claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  Claims 16, 19-22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gebreselassie et al (US 6,755,997) in view of Ouhadi (US 2007/0117899).

6. Gebreselassie et al discloses a method of making improved composites, such as floor coverings in vehicles, comprising:
1) forming a barrier layer on a mold surface (col. 4, lines 40-45), wherein the barrier layer comprises thermoplastic resin such as polypropylene and fillers (col. 3, lines 49-58);
2) injecting a sound absorbing material, such as polyurethane foam, on top of the barrier layer (col. 3, lines 63-65, Fig. 5, 6) into the mold, 
3) subjecting the mold to conditions such to produce the floor covering (col. 5, lines 10-20), wherein the sound absorbing material forms the backing (col. 5, lines 12-14, Fig. 1, 6).
The floor covering provides sound attenuating characteristics (col. 5, lines 29-40).

7. Thus, Gebreselassie et al discloses a method for making sound attenuating composites such as floor coverings for vehicles comprising a barrier layer and a polyurethane foam layer, wherein the barrier layer comprises polypropylene filled with inorganic fillers.

8. Though Gebreselassie et al does not explicitly recite the barrier layer comprising a composition as claimed in instant invention,
Ouhadi discloses highly filled thermoplastic olefin composition used as sound barrier in sound deadening applications, including flooring (Abstract, [0002], [0077]), comprising:
a) 15-85%wt, or about 30%wt ([0027], [0028]) of a propylene copolymer having 60-95%wt of propylene units ([0030], [0032]), 5-25%wt of ethylene or C4-20 alpha-olefin units ([0031], [0032], as to instant claim 26, 27), having heat of fusion of less than 75 J/g, triad tacticity of 75-97% ([0034]) and Tm of less than 105ºC ([0030], as to instant claim 27), cited as elastomer ([0030], as to instant claims 16, 27);
b) 5-30%wt ([0029]) of a second polymer or other polymers such as low density polyethylene (LDPE) ([0056], [0057]), and/or linear low density polyethylene (LLDPE), which can be polyethylene copolymers with butene, hexene or octene having density of as low as 0.855 g/cc ([0057]) and/or ethylene-vinyl acetate copolymers ([0056]);
c) up to 20%wt of a process oil ([0070]);
d) 55-85%wt of filler ([0050]), and further
e) up to 10%wt of additives, such as antioxidants ([0071], as to instant claim 22).
Ouhadi teaches that said polypropylene copolymer not only acts as binder for the filler, but further provides flexibility, mechanical strength, extrudability to the composition and the sound barrier ([0028], [0029]).

9.  Though Ouhadi does not explicitly and with sufficient specificity recite the component b) being a low density polyethylene, in light of the teachings of Ouhadi that the used component b) includes low density polyethylene, it would have been obvious to a one of ordinary skill in the art to choose and use low density polyethylene as the component b) in the composition of Ouhadi as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
10.  Thus, in the composition of Ouhadi the component b) can be either low density polyethylene alone, with absence of LLDPE and ethylene-vinyl acetate (as to instant claims 19, 20), or maybe a combination of the LDPE with minor amount of LLDPE and/or ethylene-vinyl acetate (as to instant claim 21).

11.   All ranges in the composition of Ouhadi are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

12. Since both Ouhadi and Gebreselassie et al  are related to compositions and multilayer products comprising a filled thermoplastic resin layer, used for attenuating sound in automobiles, including flooring, and thereby belong to the same field of endeavor, wherein Ouhadi specifies the composition for said  thermoplastic resin layer comprising a combination of propylene-based elastomer, low density polyethylene, filler and process oil, providing further sound-deadening properties, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Gebreselassie et al  and Ouhadi, and to use, or obvious to try to use the composition of Ouhadi for making the barrier layer in the process of Gebreselassie et al as well, so to further improve sound-deadening properties of the flooring of Gebreselassie et al and since it would have been obvious to choose material based on its suitability, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

13. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components in the composition used for making the barrier layer in the composite of Gebreselassie et al in view of Ouhadi, so to produce the final barrier layer having a desired level of strength and sound attenuating properties as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

14.  Claims 16, 19-22, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gebreselassie et al (US 6,755,997) in view of Ouhadi (US 2007/0117899) and Dibbern et al (US 6,472,042), as evidenced by Yoshii et al (US 6,146,726).

15.  The discussion with respect to Gebreselassie et al (US 6,755,997) in view of Ouhadi (US 2007/0117899) set forth in paragraphs 5-13 above is incorporated here by reference.
16. Though Gebreselassie et al in view of Ouhadi recite the composition for the barrier layer comprising LLDPE ([0056] of Ouhadi), Gebreselassie et al in view of Ouhadi do not explicitly recite said LLDPE being used in amount of up to 15%wt and being a copolymer of 65-99.9%wt of ethylene with 0.1-35%wt of C3-12 alpha olefin.

17. However, Dibbern et al discloses filled thermoplastic compositions used for sound-deadening sheeting for automotive carpet (Abstract) comprising: 5-60%wt of linear ethylene/alpha olefin copolymers having density of 0.85-0.88 g/cc, i.e. LLDPE (col. 5, line65-col. 6, line 14); ethylene-propylene rubber (col. 12, lines 18-20); 40-95%wt of a filler (Abstract), wherein the composition is effective and economic means to deaden sound, while serving as a moldable support for the carpet (col. 13, lines 19-21; col. 13, line 33-col. 12, line 2). The exemplified LLDPE is commercial product ENGAGE EG8200 (Table), wherein said ENGAGE EG8200 is a linear ethylene-octene-1 copolymer (Table 1), which, as evidenced by Yoshii et al,  is having 24%wt of 1-octene units and density of 0.87 g/cc (col. 6, lines 65-66 of Yoshii et al).

18. Since Dibbern et al and Gebreselassie et al in view of Ouhadi are related to highly filled thermoplastic compositions for sound deadening applications, such as automotive carpet, the compositions comprising LLDPE, and thereby belong to the same field of endeavor, wherein Dibbern et al explicitly teaches the use of linear low density ethylene copolymers such as commercially available ethylene-octene copolymers ENGAGE comprising  24-25%wt of octene units, the composition providing effective sound deadening to the carpets, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Dibbern et al  and Gebreselassie et al in view of Ouhadi, and to include, or obvious to try to include linear low density ethylene-octene copolymers having 25%wt of octene units as the LLDPE in the composition and method of Gebreselassie et al in view of Ouhadi, so to further improve sound deadening effect in the floor covering of Gebreselassie et al in view of Ouhadi as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
	
19.  Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gebreselassie et al (US 6,755,997) in view of Ouhadi (US 2007/0117899) and Veiga et al (US 5,622,662).

20.  The discussion with respect to Gebreselassie et al (US 6,755,997) in view of Ouhadi (US 2007/0117899) set forth in paragraphs 5-13 above is incorporated here by reference.

21. Gebreselassie et al in view of Ouhadi do not disclose the process further comprising attaching plurality of fibers to the polyurethane foam via hot compression.

22. However, Veiga et al discloses a sound attenuation composite comprising a filled barrier layer 12, a polyurethane foam layer 14 and further a reinforcing layer 18 located adjacent the foam layer and comprising various fibers (col. 2, lines 15-25; col. 2, lines 4-5; Fig. 3), wherein the reinforcement layer may further comprise fiberglass material to provide flame retardant properties (col. 4, lines 30-35).
The method for making said sound attenuating composite comprises forming a barrier layer, followed by delivering the foam (col. 6, lines 25-35). The fiber reinforcement layer is bonded to the foam layer by gel lamination or is cast into the foam layer (col. 6, line 37-45). Since both gel lamination and casting are conducted by pressing in a mold under heating, therefore, the casting or gel lamination steps in the process of Veiga et al appear to at least partially correspond to “hot compression” as claimed in instant invention. It is further noted that instant specification is silent with respect to specific conditions of “hot compression” step.

23. Since Veiga et al and Gebreselassie et al in view of Ouhadi  are related to sound attenuating composites comprising a filled barrier layer and a polyurethane foam layer, and thereby belong to the same field of endeavor, wherein Veiga et al further teaches that depositing fiber-based reinforcement layer onto the foam layer of the sound attenuating composite provides further dimensional stability to the composite and flame retarding properties (claim 1, col. 2, lines 33-37), therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Veiga et al and Gebreselassie et al in view of Ouhadi  and to apply, or obvious to try to apply the reinforcement fiber-based layer onto the polyurethane foam layer of the sound attenuating flooring of Gebreselassie et al in view of Ouhadi  by gel lamination or by casting, so to further improve dimensional stability and flame retarding properties of said sound attenuating flooring composite of Gebreselassie et al in view of Ouhadi  as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

24.  Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gebreselassie et al (US 6,755,997) in view of Ouhadi (US 2007/0117899) and Otawa et al (US 4,997,707).

25.  The discussion with respect to Gebreselassie et al (US 6,755,997) in view of Ouhadi (US 2007/0117899) set forth in paragraphs 5-13 above is incorporated here by reference.

26. Gebreselassie et al in view of Ouhadi do not teach further attaching a multilayer film comprising a polar layer and a nonpolar layer to the polyurethane foam via hot compression.

27. However, Otawa et al discloses multilayer laminates/molded articles comprising the following layers:
a) a core layer comprising amorphous polyolefins such as low density polyethylene and polypropylene, further comprising inorganic fillers (Abstract, col. 4, lines 27-36; col. 5, lines 1-4);
b) a polyurethane foam layer, providing acoustic properties to the laminated molded articles (col. 5, lines 15-20);
c) a layer of modified polyolefin elastomer graft modified with unsaturated carboxylic acid (Abstract) and
d) a decorative surface layer comprising polyurethane or polyesters (Abstract),
wherein said laminated molded article is having excellent heat resistance, low temperature resistance (col. 1, lines 5-10) and is used for making internal trim parts of automobiles (col. 13, lines 17-22; col. 18, lines 45-47).
The laminated molded article is made by fusion bonding said layers in a molding machine (col. 13, lines 67-col. 14, line 5).
Since said laminated molded product is produced by fusion molding of said layers in a molding machine, therefore, it would have been obvious to a one of ordinary skill in the art that such fusion bonding/molding would be conducted under heat and using compression as well.

28. Thus, Otawa et al teaches the multilayer laminated molded articles comprising:
i) a filled polyolefin core layer, 
ii) a polyurethane foam layer which also provides acoustical properties, wherein the polyurethane foam layer is further covered with 
iii) a polyolefin modified with an unsaturated carboxylic acid layer, wherein said unsaturated carboxylic acid monomer is a polar monomer and thus appears to form a “polar” layer, and
iv) a decorative polyester skin layer, which appears to form a “nonpolar” layer,
wherein such laminated molded article provides not only acoustical properties, but further heat resistance and cold temperature resistance, and is used to forming trim of automobiles, similarly to that of Gebreselassie et al in view of Ouhadi.

29.  Therefore, based on the combined teachings of Otawa et al and Gebreselassie et al in view of Ouhadi, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include further steps of depositing additional layers including modified polyolefin “polar” layer and the polyester “nonpolar” layer to the polyurethane foam in the process of Gebreselassie et al in view of Ouhadi, so to improve not only acoustical properties, but further heat resistance and low temperature resistance of the automobile trim parts including flooring of Gebreselassie et al in view of Ouhadi as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

30.  Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gebreselassie et al (US 6,755,997) in view of Ouhadi (US 2007/0117899), Veiga et al (US 5,622,662) and Otawa et al (US 4,997,707).

31.  The discussion with respect to Gebreselassie et al (US 6,755,997) in view of Ouhadi (US 2007/0117899) and Veiga et al (US 5,622,662) set forth in paragraphs 19-23 above is incorporated here by reference.

32. Gebreselassie et al in view of Ouhadi and Veiga et al do not teach further attaching a multilayer film comprising a polar layer and a nonpolar layer to the polyurethane foam via hot compression.

33. However, Otawa et al discloses multilayer laminates/molded articles comprising the following layers:
a) a core layer comprising amorphous polyolefins such as low density polyethylene and polypropylene, further comprising inorganic fillers (Abstract, col. 4, lines 27-36; col. 5, lines 1-4);
b) a polyurethane foam layer, providing acoustic properties to the laminated molded articles (col. 5, lines 15-20);
c) a layer of modified polyolefin elastomer graft modified with unsaturated carboxylic acid (Abstract) and
d) a decorative surface layer comprising polyurethane or polyesters (Abstract),
wherein said laminated molded article is having excellent heat resistance, low temperature resistance (col. 1, lines 5-10) and is used for making internal trim parts of automobiles (col. 13, lines 17-22; col. 18, lines 45-47).
The laminated molded article is made by fusion bonding said layers in a molding machine (col. 13, lines 67-col. 14, line 5).
Since said laminated molded product is produced by fusion molding of said layers in a molding machine, therefore, it would have been obvious to a one of ordinary skill in the art that such fusion bonding/molding would be conducted under heat and using compression as well.
34. Thus, Otawa et al teaches the multilayer laminated molded articles comprising:
i) a filled polyolefin core layer, 
ii) a polyurethane foam layer which also provides acoustical properties, wherein the polyurethane foam layer is further covered with 
iii) a polyolefin modified with an unsaturated carboxylic acid layer, wherein said unsaturated carboxylic acid monomer is a polar monomer and thus appears to form a “polar” layer, and
iv) a decorative polyester skin layer, which appears to form a “nonpolar” layer,
wherein such laminated molded article provides not only acoustical properties, but further heat resistance and cold temperature resistance, and is used to forming trim of automobiles, similarly to that of Gebreselassie et al in view of Ouhadi.

35.  Therefore, based on the combined teachings of Otawa et al and Gebreselassie et al in view of Ouhadi and Veiga et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include further steps of depositing additional layers including modified polyolefin “polar” layer and the polyester “nonpolar” layer to the polyurethane foam in the process of Gebreselassie et al in view of Ouhadi and Veiga et al, so to improve not only acoustical properties, but further heat resistance and low temperature resistance of the automobile trim parts including flooring of Gebreselassie et al in view of Ouhadi and Veiga et al as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

36. Claims 16, 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gebreselassie et al (US 6,755,997) in view of Ouhadi (US 2007/0117899) and Best et al (US 2007/0260016).

37.  The discussion with respect to Gebreselassie et al (US 6,755,997) in view of Ouhadi (US 2007/0117899) set forth in paragraphs 5-13 above is incorporated here by reference.

38. Though Gebreselassie et al in view of Ouhadi recite the composition for the barrier layer comprising LLDPE and LDPE as the component b) ([0056] of Ouhadi), Gebreselassie et al in view of Ouhadi do not explicitly recite said LLDPE being a copolymer of 65-99.9%wt of ethylene with 0.1-35%wt of C3-12 alpha olefin and LDPE being a homopolymer or a copolymer of 65-99.9%et ethylene with 0.1-35%wt of C3-12 alpha olefin.

39. However, Best et al discloses a combination of LDPE and LLDPE, used for making films, laminates and foamed products ([0009]), wherein the LDPE is used in the blend in amount of 0.1-99.9%wt and LLDPE is used in amount of 0.1-99.9%wt ([0071]); the LLDPE is a copolymer of ethylene with 2-20%wt of a comonomer such as C3-12 alpha olefin ([0072], [0060], as to instant claims 21, 25);
the LDPE includes either ethylene homopolymer or a copolymer of ethylene with 2-20%wt of a comonomer such as C3-12 alpha olefin ([0060]-[0061], as to instant claims 23-24).

40. Since Gebreselassie et al in view of Ouhadi recite the composition for the making barrier layer  comprising LLDPE and LDPE, but do not explicitly recite said LLDPE being ethylene-C3-12 alpha olefin copolymer and LDPE being either a homopolymer or an ethylene-C3-12 alpha olefin copolymer, and Best et al discloses a combination/blend of LDPE and LLDPE, used for making films, laminates and foamed products, wherein LDPE includes either ethylene homopolymer or a copolymer of ethylene with 2-20%wt of a comonomer such as C3-12 alpha olefin and LLDPE is a copolymer of ethylene with 2-20%wt of a comonomer such as C3-12 alpha olefin, therefore, based on the combined teachings of Best et al  and Gebreselassie et al in view of Ouhadi,  it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to the combination of LDPE and LLDPE of Best et al as the component b) (i.e. “second polymers”) in the method of Gebreselassie et al in view of Ouhadi since both ethylene homopolymer and ethylene-alpha olefin copolymers are taught in the art as being used as LDPE and LLDPE for making films, laminates and foamed products as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
41.  Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gebreselassie et al (US 6,755,997) in view of Ouhadi (US 2007/0117899), Best et al (US 2007/0260016) and Veiga et al (US 5,622,662).
42. Gebreselassie et al discloses a method of making improved composites, such as floor coverings in vehicles, comprising:
1) forming a barrier layer on a mold surface (col. 4, lines 40-45), wherein the barrier layer comprises thermoplastic resin such as polypropylene and fillers (col. 3, lines 49-58);
2) injecting a sound absorbing material, such as polyurethane foam, on top of the barrier layer (col. 3, lines 63-65, Fig. 5, 6) into the mold, 
3) subjecting the mold to conditions such to produce the floor covering (col. 5, lines 10-20), wherein the sound absorbing material forms the backing (col. 5, lines 12-14, Fig. 1, 6).
The floor covering provides sound attenuating characteristics (col. 5, lines 29-40).

43. Thus, Gebreselassie et al discloses a method for making sound attenuating composites such as floor coverings for vehicles comprising a barrier layer and a polyurethane foam layer, wherein the barrier layer comprises polypropylene filled with inorganic fillers.

44. Though Gebreselassie et al does not explicitly recite the barrier layer comprising a composition as claimed in instant invention,
Ouhadi discloses highly filled thermoplastic olefin composition used as sound barrier in sound deadening applications, including flooring (Abstract, [0002], [0077]), comprising:
a) 15-85%wt, or about 30%wt ([0027], [0028]) of a propylene copolymer having 60-95%wt of propylene units ([0030], [0032]), 5-25%wt of ethylene or C4-20 alpha-olefin units ([0031], [0032]), having heat of fusion of less than 75 J/g, triad tacticity of 75-97% ([0034]) and Tm of less than 105ºC ([0030]), cited as elastomer ([0030]);
b) 5-30%wt ([0029]) of a second polymer or other polymers such as low density polyethylene (LDPE) ([0056], [0057]), and linear low density polyethylene (LLDPE), which can be polyethylene copolymers with butene, hexene or octene having density of as low as 0.855 g/cc ([0057]);
c) up to 20%wt of a process oil ([0070]);
d) 55-85%wt of filler ([0050]).
Ouhadi teaches that said polypropylene copolymer not only acts as binder for the filler, but further provides flexibility, mechanical strength, extrudability to the composition and the sound barrier ([0028], [0029]).

45.  Though Ouhadi does not explicitly and with sufficient specificity recite the component b) being a low density polyethylene, in light of the teachings of Ouhadi that the used component b) includes low density polyethylene, it would have been obvious to a one of ordinary skill in the art to choose and use low density polyethylene as the component b) in the composition of Ouhadi as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
46.  Thus, in the composition of Ouhadi the component b) can be a combination of the LDPE with LLDPE.
47.   All ranges in the composition of Ouhadi are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

48. Since both Ouhadi and Gebreselassie et al  are related to compositions and multilayer products comprising a filled thermoplastic resin layer, used for attenuating sound in automobiles, including flooring, and thereby belong to the same field of endeavor, wherein Ouhadi specifies the composition for said  thermoplastic resin layer comprising a combination of propylene-based elastomer, low density polyethylene, filler and process oil, providing further sound-deadening properties, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Gebreselassie et al  and Ouhadi, and to use, or obvious to try to use the composition of Ouhadi for making the barrier layer in the process of Gebreselassie et al as well, so to further improve sound-deadening properties of the flooring of Gebreselassie et al and since it would have been obvious to choose material based on its suitability, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

49. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components in the composition used for making the barrier layer in the composite of Gebreselassie et al in view of Ouhadi, so to produce the final barrier layer having a desired level of strength and sound attenuating properties as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

50.  Though Gebreselassie et al in view of Ouhadi recite the composition for the barrier layer comprising LLDPE and LDPE as the component b) ([0056] of Ouhadi), Gebreselassie et al in view of Ouhadi do not explicitly recite LDPE being a copolymer of 65-99.9%et ethylene with 0.1-35%wt of C3-12 alpha olefin.

51. However, Best et al discloses a combination of LDPE and LLDPE, used for making films, laminates and foamed products ([0009]), wherein the LDPE is used in the blend in amount of 0.1-99.9%wt and LLDPE is used in amount of 0.1-99.9%wt ([0071]); 
the LDPE is a copolymer of ethylene with 2-20%wt of a comonomer such as C3-12 alpha olefin ([0060]-[0061]).

52. Since Gebreselassie et al in view of Ouhadi recite the composition for the making barrier layer  comprising LLDPE and LDPE, but do not explicitly recite said LDPE being an ethylene-C3-12 alpha olefin copolymer, and Best et al discloses a combination/blend of LDPE and LLDPE, used for making films, laminates and foamed products, wherein the LDPE includes a copolymer of ethylene with 2-20%wt of a comonomer such as C3-12 alpha olefin, therefore, based on the combined teachings of Best et al  and Gebreselassie et al in view of Ouhadi,  it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to the combination of LDPE and LLDPE of Best et al as the component b) (i.e. “second polymers”) in the method of Gebreselassie et al in view of Ouhadi, with LDPE being ethylene-C3-12 alpha olefin copolymer, since ethylene-alpha olefin copolymers are taught in the art as being used as LDPE for making films, laminates and foamed products as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

53.  Further, Gebreselassie et al in view of Ouhadi do not recite the foam layer having thickness of 0.1-5 mm and do not disclose the process further comprising attaching plurality of fibers to the polyurethane foam via hot compression.

54. However, Veiga et al discloses a sound attenuation composite comprising a filled barrier layer 12, a polyurethane foam layer 14 and further a reinforcing layer 18 located adjacent the foam layer and comprising various fibers (col. 2, lines 15-25; col. 2, lines 4-5; Fig. 3), wherein the foam layer is having thickness of 20-850 mils (0.5-21 mm), preferably 40-160 mil (1-4 mm) (col. 3, lines 42-45), and wherein the reinforcement layer may further comprise fiberglass material to provide flame retardant properties (col. 4, lines 30-35).
The method for making said sound attenuating composite comprises forming a barrier layer, followed by delivering the foam (col. 6, lines 25-35). The fiber reinforcement layer is bonded to the foam layer by gel lamination or is cast into the foam layer (col. 6, line 37-45). Since both gel lamination and casting are conducted by pressing in a mold under heating, therefore, the casting or gel lamination steps in the process of Veiga et al appear to at least partially correspond to “hot compression” as claimed in instant invention. It is further noted that instant specification is silent with respect to specific conditions of “hot compression” step.

55. Since Veiga et al and Gebreselassie et al in view of Ouhadi  are related to sound attenuating composites comprising a filled barrier layer and a polyurethane foam layer, and thereby belong to the same field of endeavor, wherein Veiga et al further teaches that depositing fiber-based reinforcement layer onto the foam layer of the sound attenuating composite provides further dimensional stability to the composite and flame retarding properties (claim 1, col. 2, lines 33-37) and foam layer having thickness of preferably 1-4 mm, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Veiga et al and Gebreselassie et al in view of Ouhadi  and to apply, or obvious to try to apply the reinforcement fiber-based layer onto the polyurethane foam layer of the sound attenuating flooring of Gebreselassie et al in view of Ouhadi  by gel lamination or by casting, so to further improve dimensional stability and flame retarding properties of said sound attenuating flooring composite of Gebreselassie et al in view of Ouhadi  as well, and form the foam layer having thickness of 1-4mm as well since such thickness is taught in the art as providing sound blocking effect, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

56.  Claims 16, 19, 21, 22, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gebreselassie et al (US 6,755,997) in view of Abubakar et al (US 2018/0340059).

57. Gebreselassie et al discloses a method of making improved composites, such as floor coverings in vehicles, comprising:
1) forming a barrier layer on a mold surface (col. 4, lines 40-45), wherein the barrier layer comprises thermoplastic resin such as polypropylene and fillers (col. 3, lines 49-58);
2) injecting a sound absorbing material, such as polyurethane foam, on top of the barrier layer (col. 3, lines 63-65, Fig. 5, 6) into the mold, 
3) subjecting the mold to conditions such to produce the floor covering (col. 5, lines 10-20), wherein the sound absorbing material forms the backing (col. 5, lines 12-14, Fig. 1, 6).
The floor covering provides sound attenuating characteristics (col. 5, lines 29-40).

58. Thus, Gebreselassie et al discloses a method for making sound attenuating composites such as floor coverings for vehicles comprising a barrier layer and a polyurethane foam layer, wherein the barrier layer comprises polypropylene filled with inorganic fillers.

59. Though Gebreselassie et al does not explicitly recite the barrier layer comprising a composition as claimed in instant invention,
Abubakar et al discloses highly filled thermoplastic olefin composition used in sound-proofing absorption and in flooring ([0111]), also being used as a layer in a composite with a layer of polyurethane foam ([0107]), the composition comprising:
a) 3-25%wt ([0008) of a propylene-based elastomer having at least 75%wt of propylene units ([0030], [0032]), 3-20%wt of ethylene or C4-20 alpha-olefin units ([0008], [0036], as to instant claim 26), having heat of fusion of less than 75 J/g ([0040]), triad tacticity of 75-97% ([0038]) and Tm of less than 105ºC ([0044]);
b) 1-25%wt ([0008]) of a second polymer such as low density polyethylene (LDPE) comprising at least 80%wt of ethylene and less than 20%wt C3-12 alpha olefins ([0008], [0049], as to instant claim 24); 
c) 0.5-15%wt of a component having polarity, including ethylene-vinyl acetate copolymer ([0085], as to instant claim 21);
d) up to 10%wt of a process oil ([0092]);
e) 50-90%wt of filler ([0008]);
f) 0.1-10%wt of an antioxidant ([0094], as to instant claim 22).

60.  Though Abubakar et al does not explicitly and with sufficient specificity recite the component b) being a low density polyethylene, in light of the teachings of Abubakar et al that the used component b) includes low density polyethylene, it would have been obvious to a one of ordinary skill in the art to choose and use low density polyethylene as the component b) in the composition of Abubakar et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
61.   All ranges in the composition of Abubakar et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

62. Since both Abubakar et al and Gebreselassie et al  are related to compositions and multilayer products comprising a filled thermoplastic resin layer, used for attenuating sound in automobiles, including flooring, and thereby belong to the same field of endeavor, wherein Abubakar et al specifies the composition for said  thermoplastic resin layer comprising a combination of propylene-based elastomer, low density polyethylene, filler and process oil, providing further sound-deadening properties, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Gebreselassie et al  and Abubakar et al, and to use, or obvious to try to use the composition of Abubakar et al for making the barrier layer in the process of Gebreselassie et al as well, so to further improve sound-deadening properties of the flooring of Gebreselassie et al and since it would have been obvious to choose material based on its suitability, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

63. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components in the composition used for making the barrier layer in the composite of Gebreselassie et al in view of Abubakar et al, so to produce the final barrier layer having a desired level of strength and sound attenuating properties as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

64.  Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gebreselassie et al (US 6,755,997) in view of Abubakar et al (US 2018/0340059) and Veiga et al (US 5,622,662).

65. The discussion with respect to Gebreselassie et al (US 6,755,997) in view of Abubakar et al (US 2018/0340059) set forth in paragraphs 56-63 above is incorporated here by reference.

66.  Gebreselassie et al in view of Abubakar et al do not recite the foam layer having thickness of 0.1-5 mm and do not disclose the process further comprising attaching plurality of fibers to the polyurethane foam via hot compression.

67. However, Veiga et al discloses a sound attenuation composite comprising a filled barrier layer 12, a polyurethane foam layer 14 and further a reinforcing layer 18 located adjacent the foam layer and comprising various fibers (col. 2, lines 15-25; col. 2, lines 4-5; Fig. 3), wherein the foam layer is having thickness of 20-850 mils (0.5-21 mm), preferably 40-160 mil (1-4 mm) (col. 3, lines 42-45), and wherein the reinforcement layer may further comprise fiberglass material to provide flame retardant properties (col. 4, lines 30-35).
The method for making said sound attenuating composite comprises forming a barrier layer, followed by delivering the foam (col. 6, lines 25-35). The fiber reinforcement layer is bonded to the foam layer by gel lamination or is cast into the foam layer (col. 6, line 37-45). Since both gel lamination and casting are conducted by pressing in a mold under heating, therefore, the casting or gel lamination steps in the process of Veiga et al appear to at least partially correspond to “hot compression” as claimed in instant invention. It is further noted that instant specification is silent with respect to specific conditions of “hot compression” step.

67. Since Veiga et al and Gebreselassie et al in view of Abubakar et al  are related to sound attenuating composites comprising a filled barrier layer and a polyurethane foam layer, and thereby belong to the same field of endeavor, wherein Veiga et al further teaches that depositing fiber-based reinforcement layer onto the foam layer of the sound attenuating composite provides further dimensional stability to the composite and flame retarding properties (claim 1, col. 2, lines 33-37) and foam layer having thickness of preferably 1-4 mm, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Veiga et al and Gebreselassie et al in view of Abubakar et al and to apply, or obvious to try to apply the reinforcement fiber-based layer onto the polyurethane foam layer of the sound attenuating flooring of Gebreselassie et al in view of Abubakar et al  by gel lamination or by casting, so to further improve dimensional stability and flame retarding properties of said sound attenuating flooring composite of Gebreselassie et al in view of Abubakar et al  as well, and form the foam layer having thickness of 1-4mm as well since such thickness is taught in the art as providing sound blocking effect, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Response to Arguments
68.  Applicant's arguments filed on September 14, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764